Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (2015, Long Island Vegetable Pathology Program 2013 Annual Research Report, Cornell University Long Island Horticultural Research and Extension Center, Riverhead, NY; https://cpb-us-el. wpmucdn.com/blogs.cornell.edu/dist/8/5755/files/2015/12/Annual-Report-20 13 -McGrath-12g8wvh.pdf) is withdrawn in light of the Ravetti Declaration.
The rejection of claims 1-4, 6, 14 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Goldy et al (2014, Evaluation of 13 Slicing Cucumbers in Southwest Michigan, IN: Midwest Vegetable Trial Report for 2014, Maynard, compiler, pg 43-44, https://ag.purdue.edu/hla/ fruitveg/MidWest%20Trial%20Reports/2014/001_MVTR%202014_FULL_050815.pdf) is withdrawn in light of the Ravetti Declaration.
The rejection of claims 1-17 under 35 U.S.C. 103(a) as being unpatentable over Goldy et al (2014, Evaluation of 13 Slicing Cucumbers in Southwest Michigan, IN: Midwest Vegetable Trial Report for 2014, Maynard, compiler, pg 43-44, https://ag.purdue.edu/hla/fruitveg/ MidWest%20Trial%20Reports/2014/001_MVTR%202014_FULL_050815 .pdf) in view of Shetty (2013, US 8,575,436) is withdrawn in light of the Ravetti Declaration.
Claims 1-11 and 14-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662